Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Final Rejection

The Status of Claims:
Claims 1,3-12, 16, 17, 23, 29, 30, 35, 40, 45, 53, 56 are pending. 
Claims 4-11, 17 are rejected. 
Claims 1, 3, 12, 16 and 56 are allowable. 
Claims  23, 29, 30, 35, 40, 45, and 53 are withdrawn from consideration.

  IDS 
The IDS filed on 10/08/21 have been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



 However, in view of the revised claims, there are some issues to be resolved in the following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about" in claims 5,7, and  9 is a relative term which renders the claims indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The scope of the claims is rendered indefinite because the term "about" could be interpreted to mean ±1 C degree or ±1 J/g since there is no generally-accepted value when the term "about" is used in the art when referring to J/g or temperature. Additionally, the specification as filed does not describe a quantitative definition of the term. As a result, the claims are rendered indefinite.
	In claims 4,6, 8,10-11, and 17, the term ”substantially” is recited. This expression is vague and indefinite because the specification does not elaborate what is menat by the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 4 recites the broad recitation “ a powder X-ray diffraction pattern substantially in accordance with the pattern of Fig. 1” , and the claim also recites “ preferably wherein the powder X-ray diffraction pattern comprises peaks at 2-theta angles of 14.05, 17.51, 18.75, 21.63 and 26.51”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner r recommends to put the narrowed limitation to its dependent claim. 

Claim 6 recites the broad recitation “ a powder X-ray diffraction pattern substantially in accordance with the pattern of Fig. 4” , and the claim also recites “ preferably wherein the powder X-ray diffraction pattern comprises peaks at 2-theta angles of 9.20, 11.88, 22.33 and 22.59”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required 
Claim 8 recites the broad recitation “ a powder X-ray diffraction pattern substantially in accordance with the pattern of Fig. 7” , and the claim also recites “ preferably wherein the powder X-ray diffraction pattern comprises peaks at 2-theta angles of 5.34, 7.48, 10.68 and 16.05 ”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner r recommends to put the narrowed limitation to its dependent claim. 
Claim 10 recites the broad recitation “ a powder X-ray diffraction pattern substantially in accordance with the pattern of Fig.11” , and the claim also recites “ preferably wherein the powder X-ray diffraction pattern comprises peaks at 2-theta angles of 5.42, 7.50, 10.82 and 16.91 ”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner r recommends to put the narrowed limitation to its dependent claim. 
Claim 10 recites the broad recitation “ a powder X-ray diffraction pattern substantially in accordance with the pattern of Fig.13” , and the claim also recites “ preferably wherein the powder X-ray diffraction pattern comprises peaks at 2-theta 
Claim 10 recites the broad recitation “ a powder X-ray diffraction pattern substantially in accordance with the pattern of Fig.15” , and the claim also recites “ preferably wherein the powder X-ray diffraction pattern comprises peaks at 2-theta angles of 5.34, 7.48, 10.68, 16.07 and 21.83 ”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner r recommends to put the narrowed limitation to its dependent claim. 
Claim 17 recites the broad recitation “ the at least one additional fungicide
” , and the claim also recites “ preferably wherein a.	the at least one additional fungicide is a fungicidal sterol biosynthesis inhibitor;and etc.,..”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner r recommends to put the narrowed limitation to its dependent claim. 

Claim 17 recites the broad recitation “e. the sterol biosynthesis inhibitor is selected from …, and fenpropimorph,” , and the claim also recites “ preferably wherein the sterol biosynthesis inhibitor is selected from the group consisting of epoxiconazolea..and etc.,..”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner r recommends to put the narrowed limitation to its dependent claim. 
Claim 17 recites the broad recitation “ f.   the succinate dehydrogenase inhibitor is selected from the group consisting of fluxapyroxad” , and the claim also recites “ preferably wherein the succinate dehydrogenase inhibitor is selected from the group consisting of fluxapyroxad ;and etc.,..”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner r recommends to put the narrowed limitation to its dependent claim. 
Claim 17 recites the broad recitation “ h.  the fungicidal multisite inhibitor is selected from a group consisting of chlorothalonil” , and the claim also recites “ preferably wherein fungicidal multisite inhibitor is fol pet or captan.”.  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite 
	
Claim Rejections - 35 USC § 103
.	Applicants’ argument filed 10/8/2021 has been fully considered, the arguments are convincing.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of Claims 1-12, 16 and 17 under 35 U.S.C. 103 as being unpatentable over US 2015/183749 to Choy et al , WO 2016/106138 Klittich Carla et al. , and WO 2008/093325 to Sharona Zamir et al. is withdrawn due to the  cancelation and modification of the claims.  

Applicants’ Argument		
II. 	  Applicants argue the following issues:
a. 


A.	Claim 1 has herein above been amended to be limited to specific crystalline forms of the compound. None of the cited references, either alone or in combination, teach or suggest the specific crystalline forms now recited in Claim 1. The claimed specific crystalline forms are unknown from the cited references, and "[o]bviousness cannot be predicated on what is unknown." In re Spormann, 363 F.2d 444, 448, 150 USPQ 449, 452 (CCPA 1966). 
As discussed on page 38 of the application, "[n]ew polymorphic, hydrate or solvate forms can provide various advantages, including improved physical characteristics such as stability or solubility. The polymorphs disclosed herein are purer and are more efficacious." 
Additional advantages of the present invention are discussed on pages 55-56 of the application: 
"The crystalline forms of the present application provide stable forms that are more easily formulated for agricultural use. The crystalline solvate forms of the present invention provide an advantage in organic reaction procedure. The different solvates provide flexibility in organic solvents which can be used in particular at the separation stage. The 
obtained solvate forms are precipitated and can be easily filtered and washed. 
Also, the crystalline hydrate form of the present invention provides an advantage in reaction where the separating stage can be conducted in aqueous phase. The hydrate form 
is easily precipitated, filtered and washed in presence of water. 
The crystalline form I of the present application provides an advantage in granulation procedure. It can be easily milled and used for preparing suspensions liquid and solid 
formulation. 
Suspension crystallization, cooling crystallization and/or evaporation crystallization revealed that 5-fluoro-4-imino-3-methyl-1-tosyl-3,4-dihydropyrimidin-2(1H)-one either 
forms solvates with EtOAc (Form S1), 1,4-dioxane (Form S5), and THF (Form S8). 
It was also found that 5-fluoro-4-imino-3-methyl-1-tosyl-3,4-dihydropyrimidin-2(1H)-one 
does not form thermodynamically stable solvates with toluene, 2-PrOH and TBME at RT. 
In these suspensions the compound formed the anhydrous polymorph Form I. 
It was found that 5-fluoro-4-imino-3-methyl-1-tosyl-3,4-dihydropyrimidin-2(1H)-one 
does not form thermodynamically stable solvates with MEK at RT. In these suspensions 
the compound formed the anhydrous polymorph Form II. 
5-Fluoro-4-imino-3-methyl-1-tosyl-3,4-dihydropyrimidin-2(1H)-one forms a hydrate with 
water. 
Form I is purer than the Hydrate form. Form I is thermodynamically more stable than polymorph Form II at 5°C and above, it is thermodynamically more stable than the hydrate 
the solid state (where the hydrate would be thermodynamically more stable)." 
Reconsideration and withdrawal of these rejections are respectfully requested. 

Regarding the first argument, the examiner has noted applicants’ arguments. applicants’ arguments are found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/28/2022